



Exhibit 10.1


APOLLO ENDOSURGERY, INC.
CHANGE IN CONTROL AGREEMENT
This Change in Control and Agreement (the “Agreement”) is dated as of ________,
2018, by and between [__________] ("Executive") and Apollo Endosurgery, Inc., a
Delaware corporation, including its subsidiaries (the "Company"), effective as
of ________, 2018 (the “Effective Date”). This Agreement is intended to provide
Executive with certain benefits described herein upon the occurrence of specific
events.
RECITALS
A.    It is expected that another company may from time to time consider the
possibility of acquiring the Company or that a Change in Control may otherwise
occur. The Company’s Board of Directors (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company.


B.    The Board believes it is in the best interests of the Company and its
shareholders to retain Executive and provide incentives to Executive to continue
in the service of the Company.


C.    The Board further believes that it is imperative to provide Executive with
certain benefits upon termination of Executive’s employment in connection with a
Change in Control and otherwise, which benefits are intended to provide
Executive with financial security and provide sufficient income and
encouragement to Executive to remain with the Company, notwithstanding the
possibility of a Change in Control and/or termination of Executive’s employment
with the Company.


D.    To accomplish the foregoing objectives, the Board has directed the
Company, upon execution of this Agreement by Executive, to agree to the terms
provided in this Agreement.


Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Executive
by the Company, the parties hereto agree as follows:
1.At-Will Employment. Executive’s employment is at-will, which means that the
Company may terminate Executive’s employment at any time, with or without
advance notice, and with or without Cause. Similarly, Executive may resign
Executive’s employment at any time, with or without advance notice. Executive
shall not receive any compensation of any kind, including, without limitation,
equity award vesting acceleration and severance benefits,





--------------------------------------------------------------------------------





following Executive’s last day of employment with the Company, except as
expressly provided in this Agreement.
2.Benefit in connection with a Change in Control. In the event of a Change in
Control, the vesting and exercisability (if applicable) of all outstanding and
unvested equity awards granted under the Company’s equity incentive plans that
are held by Executive as of the effective date of the Change in Control (an
“Eligible Equity Award”), will become vested and exercisable as to fifty percent
(50%) of each outstanding Eligible Stock Award and any shares acquired upon the
exercise or issuance thereof held by Executive shall automatically be
accelerated so as to become vested and exercisable(if applicable) and any right
of repurchase or forfeiture provision shall lapse as to fifty percent (50%) of
such shares, effective as of the date immediately prior to the effective date of
the Change in Control (the “Acceleration Benefit”). The exercise or vesting of
any Eligible Stock Award and any shares acquired upon the exercise or issuance
thereof under this Section 2 and the provisions of the applicable equity award
agreement shall be conditioned upon the consummation of the Change in Control
and Executive’s delivery of a signed and effective Release (as defined below).
3.Benefit in the Event of a Termination in connection with or following a Change
in Control. If Executive’s employment is terminated without Cause (and other
than as a result of Executive’s death or disability), or Executive resigns for
Good Reason, in either case within three (3) months prior to or within twelve
(12) months after a Change in Control (and contingent upon the closing of the
Change in Control) (collectively, an “Involuntary Termination”), and provided
such termination constitutes a “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h)), Executive will receive the Accrued
Amounts (as defined below) and subject to Executive’s (a) returning all Company
property; (b) complying with his her post-termination obligations under this
Agreement and Company’s Invention, Confidential Information and Non-Competition
Agreement (the “Noncompetition Agreement”); (c) execution, delivery and
non-revocation of an agreement that includes an effective release of all claims
against the Company (the “Release”) within the time period following the date of
Executive’s Involuntary Termination provided in the Release, and (d) complying
with the Release including without limitation any non-disparagement and
confidentiality provisions contained therein, the Company shall provide
Executive with the following severance benefits (the “Change in Control
Separation Benefits”):
(a)The Company shall pay Executive an amount equal to 12 months of Executive’s
then current base salary, ignoring any decrease in base salary that forms the
basis for Good Reason, less all applicable withholdings and deductions, paid
over such 12 month period immediately following the Involuntary Termination in
accordance with the Company’s regular payroll practices, on the schedule
described in Section 4 below.
(b)Should Executive elect to continue his or her medical, dental and/or vision
insurance benefits pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) and any analogous provisions of applicable state law, the
Company shall reimburse Executive for the COBRA premiums necessary to continue
COBRA coverage for Executive and his or her eligible dependents (“COBRA
Premiums”) from the date of Executive’s Involuntary Termination until the
earliest to occur of (a) 12 months following the Involuntary Termination, the
expiration of Executive’s eligibility for the continuation coverage under COBRA,
and (c) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment
(such period from the date of the Change in Control Termination through the
earliest of (a) through (c) is referred to herein as the “COBRA Benefits Payment
Period”). Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA Premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether Executive or Executive’s eligible
family members elect health care continuation





--------------------------------------------------------------------------------





coverage (the “Health Care Benefit Payment”). The Health Care Benefit Payment
shall be paid in monthly installments on the same schedule that the COBRA
Premiums would otherwise have been paid to the insurer. The Health Care Benefit
Payment shall be equal to the amount that the Company would have otherwise paid
for COBRA insurance premiums (which amount shall be calculated based on the
premium for the first month of coverage), and shall be paid until the expiration
of the COBRA Benefits Payment Period. If Executive becomes eligible for coverage
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the twelve (12) months following the Involuntary Termination,
Executive must immediately notify the Company of such event.
(c)All outstanding Eligible Equity Awards subject to vesting then held by
Executive shall become vested and exercisable (if applicable) with respect to
all of the shares subject thereto and any shares acquired upon the exercise or
issuance thereof held by Executive shall automatically be accelerated so as to
become vested and exercisable (if applicable) and any right of repurchase or
forfeiture provision shall lapse as to all of such shares, effective immediately
prior to Executive’s Involuntary Termination under this Section 3(c). Nothing in
this Section 3(c) prohibits the Company or a successor organization (or its
parent) from causing such Eligible Equity Awards or other Company securities to
earlier terminate pursuant to the terms of the applicable equity plan or award
agreements in connection with a Change in Control, merger, acquisition or other
similar corporate transaction where such equity awards will terminate and not be
assumed by the successor or acquiring entity.
4.Limitations And Conditions On Change in Control Separation Benefits
(a)Release Prior to Payment of Benefits. Prior to the payment of any of the
Change in Control Separation Benefits, Executive shall execute, and allow to
become effective, the Release within the time frame set forth therein, but not
later than sixty (60) days following Executive’s Involuntary Termination (the
“Release Effective Date”). Such Release shall specifically relate to all of
Executive’s rights and claims in existence at the time of such execution and
shall confirm Executive’s continuing obligations to the Company (including but
not limited to obligations under the Noncompetition Agreement, as defined
below). No Change in Control Separation Benefits will be paid prior to the
Release Effective Date. Within five (5) days following the Release Effective
Date, the Company will pay Executive the Change in Control Separation Benefits
Executive would otherwise have received on or prior to such date but for the
delay in payment related to the effectiveness of the Release, with the balance
of the benefits being paid as originally scheduled. Notwithstanding the
foregoing, if the Company (or, if applicable, the successor entity thereto)
determines that any of the Change in Control Separation Benefits constitute
“deferred compensation” under Section 409A (defined below), then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, no Change in Control Separation Benefits will
be paid prior to the sixtieth (60th) day following Executive’s Involuntary
Termination. On the sixtieth (60th) day following the date of Involuntary
Termination, the Company will pay to Executive in a lump sum the applicable
Change in Control Separation Benefits that Employee would otherwise have
received on or prior to such date, with the balance of the Change in Control
Separation Benefits being paid as originally scheduled.
(b)Income and Employment Taxes. Executives agrees that Executive shall be
responsible for any applicable taxes of any nature (including any penalties or
interest that may apply to such taxes) that the Company reasonably determines
apply to any payment made hereunder, that Executive’s receipt of any benefit
hereunder is conditioned on Executive’s satisfaction of any applicable
withholding or similar obligations that apply to such benefit, and that any cash
payment owed hereunder will be reduced to satisfy any such withholding or
similar obligations that may apply.
(c)Compliance with Section 409A. It is intended that each installment of the
payments and benefits provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). Further, it is
intended that payments of the amounts set forth in this Agreement





--------------------------------------------------------------------------------





satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code, together, with any state law of similar effect,
“Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that any of the severance payments and
benefits provided under this Agreement (the “Agreement Payments”) constitute
“deferred compensation” under Section 409A and Executive is, on the date of his
or her Involuntary Termination, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code (a “Specified Employee”), then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Change in Control Separation Benefit described in Section 3(a)
shall be delayed as follows: on the earlier to occur of (i) the date that is six
months and one day after Executive’s Involuntary Termination or (ii) the date of
Executive’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall pay to Executive
a lump sum amount equal to the applicable benefit that Executive would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payment of the benefit had not been so delayed pursuant to this Section
4(c).
(d)Related Matters. Executive further acknowledges and agrees to resign from all
Company positions, including membership on any Board at the time of Executive’s
Involuntary Termination.
(e)Conflicts. Executive represents that his or her performance of all the terms
of this Agreement will not breach any other agreement to which Executive is a
party. Executive has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement.
(f)Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company's business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Executive's rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
(g)Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Executive shall be addressed to
Executive at the home address which Executive most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Executive Officer.
5.Definitions.
(a)Accrued Amounts. For purposes of this Agreement, “Accrued Amounts” means
Executive’s base salary through the date of termination, together with any
compensation and benefits payable to Executive based on his or her participation
in any compensation or benefit plan, program or arrangement through the date of
termination.
(b)Cause. For purposes of this Agreement, “Cause”, as determined by the Board
acting in good faith and based on information then known to it, means: (i)
Executive’s gross negligence or willful misconduct in performance of his or her
duties hereunder where such gross negligence or willful misconduct has resulted
in or is likely to result in substantial and material damage to the Company or
any of its subsidiaries;





--------------------------------------------------------------------------------





(ii) Executive’s repeated and unjustified absence from the Company; (iii)
Executive’s material and willful violation of any federal or state law; (iv) the
commission of any act of fraud by Executive with respect to the Company; (v)
Executive’s conviction of a felony or a crime involving moral turpitude causing
material harm to the standing and reputation of the Company; or (vi) Executive’s
incurable material breach of any element of the Non-Competition Agreement,
including without limitation, Executive’s theft or other misappropriation of the
Company’s proprietary information. For purposes of this definition, “Company”
shall be interpreted to include any parent, subsidiary, affiliate or successor
thereto, if appropriate.
(c)Change in Control. For purposes of this Agreement, “Change in Control” shall
have the meaning provided in the Company’s 2017 Equity Incentive Plan, as it may
be amended from time to time.
(d)Good Reason. For purposes of this Agreement, “Good Reason” for Executive's
resignation of his or her employment will exist following the occurrence of any
of the following without Executive’s written consent: (a) a material reduction
in the nature or scope of Executive’s responsibilities, duties and/or authority;
provided, that a change in job position (including a change in title) shall not
be deemed a “material reduction” in and of itself unless Executive’s
responsibilities, duties and/or or authority are materially reduced; (b) a
material reduction in Executive’s then-current Base Salary, which the Company
and Executive agree is at least 10% of Executive’s then-current Base Salary;
provided, that a reduction in Base Salary shall not be “Good Reason” to the
extent that the salary reduction is made as part of a broader salary reduction
program of the Company affecting a majority of similarly situated employees; or
(c) relocation of Executive’s principal place of employment to a place that
increases Executive’s one-way commute by more than fifty (50) miles as compared
to Executive’s then-current principal place of employment immediately prior to
such relocation; provided, that any such event described above shall not
constitute Good Reason unless Executive delivers to the Company a notice of
termination for Good Reason within ninety (90) days after the initial existence
of the circumstances giving rise to Good Reason, within thirty (30) days
following the receipt of such notice of termination for Good Reason the Company
has failed to reasonably cure the circumstances giving rise to Good Reason, and
Executive terminates his or her employment within thirty (30) days following the
end of the cure period.
6.Parachute Payments. Notwithstanding any other provision of this Agreement to
the contrary, if payments made or benefits provided pursuant to this Agreement
or otherwise from the Company or any person or entity are considered “parachute
payments” under Section 280G of the Code, then such parachute payments shall be
limited to the greatest amount that may be paid to Executive under Section 280G
of the Code without causing any loss of deduction to the Company under such
section, but only if, by reason of such reduction, the net after tax benefit to
Executive shall exceed the net after tax benefit if such reduction were not
made. “Net after tax benefit” for purposes of this Agreement shall mean the sum
of (i) the total amounts payable to Executive under this Agreement, plus (ii)
all other payments and benefits which Executive receives or then is entitled to
receive from the Company or otherwise that would constitute a “parachute
payment” within the meaning of Section 280G of the Code, less (iii) the amount
of federal and state income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based upon the rate in effect for such
year as set forth in the Code at the time of termination of Executive’s
employment), less (iv) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) and (ii) above by Section 4999 of the
Code. The determination as to whether and to what extent payments are required
to be reduced in accordance with this Agreement shall be made at the Company’s
expense by a nationally recognized certified public accounting firm as may be
designated by the Company prior to a change in control (the “Accounting Firm”)
and the Company and Executive shall take all actions reasonably available to
them in accordance with the law to minimize the amount of excise taxes imposed
with respect to Section 4999 of the Code. In the event of any mistaken
underpayment or overpayment under this Agreement, as determined by the
Accounting Firm,





--------------------------------------------------------------------------------





the amount of such underpayment or overpayment shall forthwith be paid to
Executive or refunded to the Company, as the case may be, with interest at one
hundred twenty (120%) of the applicable Federal rate provided for in Section
7872(f)(2) of the Code. Any reduction in payments required by this Agreement
shall occur in the following order: (1) any cash severance, (2) any other cash
amount payable to Executive, (3) any benefit valued as a “parachute payment,”
(4) the acceleration of vesting of any equity awards that are options, and (5)
the acceleration of vesting of any other equity awards. Within any such category
of payments and benefits, a reduction shall occur first with respect to amounts
that are not “deferred compensation” within the meaning of Section 409A and then
with respect to amounts that are. In the event that acceleration of compensation
from equity awards is to be reduced, such acceleration of vesting shall be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant.
7.Other Employment Terms and Conditions. The employment relationship between the
parties shall be governed by the general employment policies and procedures of
the Company, including those relating to the protection of confidential
information and assignment of inventions; provided, however, that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or procedures, this Agreement shall control.
8.Miscellaneous Provisions.
(a)No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Executive may receive from any other source.
(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement
(or portion thereof) concerning similar subject matter dated prior to the date
of this Agreement and by execution of this Agreement both parties agree that any
such predecessor agreement shall be deemed null and void.
(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Texas without
reference to conflict of laws provisions, and the parties hereto submit to the
exclusive jurisdiction of the state and federal courts of the State of Texas.
(e)Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.
(f)Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with the execution of this
Agreement.





--------------------------------------------------------------------------------





(g)No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 7(h) shall be void.
(h)Assignment by Company. The Company may assign its rights under this Agreement
to an affiliate, and an affiliate may assign its rights under this Agreement to
another affiliate of the Company or to the Company. In the case of any such
assignment, the term “Company” when used in a section of this Agreement shall
mean the corporation that actually employs Executive.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
Each of the parties has executed this Agreement, in the case of the Company by
its duly authorized officer, as of the Effective Date.


 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
APOLLO ENDOSURGERY, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date:
 
 






